Title: To Benjamin Franklin from Jane Mecom, 14 July 1775
From: Mecom, Jane
To: Franklin, Benjamin


Warwick July 14, 1775
The Concern I knew my Ever Dear Brother would be in to know what was become of me made me take the first opertunity to write to him and twice since, but did not recve a line from you till the day befor yesterday when I recd. yrs of the 17 June and this Day I have recd. the first you wrot, it had been Return’d from Cambridg and had lane 3 weeks in Newport Office.
Your care for me at this time Added to the Innumerable Instances of your Goodnes to me gives me grat comfort under the Difeculties I feel with others but not in a grater Degree for I am in want of nothing haveing mony suficent to soport me some time if I should go to board (which however Mrs. Green will not consent to) and I have with me most of the things I had to sell and now and then sell som small mater. I thought I had tould you I Brought out what I could Pack up in trunks and chists and I so contrived to Pack em in our wereing Aparil Lining and Beding that they Pas’d Examination, without discovery. This was not an unlawfull smugling which you would have reproved for they were not owed for, nor any won cheated of Duties. I wish I could have brought all my Effects in the same maner but the Whol of my Household furniture Exept a few small maters [interlined: some wood, soap, &c. &c. &c.] I put into my trunk I left behind, secured Indeed in the house with locks and bars but those who value not to Deprive us of our lives will find a way to brake throw them if they are premitted. My Daughters Goods are there two for tho she Board[ed in] the country some time before the Town was sh[ut up?] she din not Remove her furniture, what [remained?] of there [moveables?] Cousen Williams got out [torn] but he ar[torn]n’d Estates with so [torn] man [torn] there to Liv [torn] Leter Pleased me much, shall convey it to them first opertunity. My Daughter foot Gone to Dunstable, she in a bad stat of helth, left there Goods in Boston. My son John’s widow who mareyed Mr. Turner an Officer left them in Boston how it has faired with them Can not hear tho I wish them saif for He realy apeared a Good sort of man. O how horrable is our situation that Relations seek the Destruction of Each other.
Por Flagg tho He has used me very Ill I Deplore His Fate the more as there is two of my Daughters Children left. I know not how they will be Provided for. His storey is two long, and two full of shocking sircumstances to troble you with, shall only tell you that in the winter He was taken in a fitt which terminated in Distraction and confined Him some time, but got so much beter as to go about His Bus[iness] and sent out His wife and children Intending to folow them but was soon After taken in the same maner as in winter and Died in a few days. My Good Mrs. Royal and famely that I lived so happyley with 2 year is Gone to worcester. I have not recved the Invitation you say your son was so good as to send me nor a Line from Him a long time tho I have wrot several by such hands as I know he must have recved. Cousen Coffen has Invited me to nantuckett which was sent to Boston and Return’d before the Resolves of the Congres. I dont know if it would be P[ruden]t for me to go now, I cannot Determin what [course to?] take at Present. I wish you could Advise me, I am [anxious?] at being an Incumbrance to this good Famely as my [torn] is for me, but I strive all in my Power [to make my vis?]it as light as I can, when Mrs. [Green]e In a jocoos [way mention?]ed our mounting our [torn] and see you [torn] Remember [torn] should [torn Conn]eticutt at the [torn.] I am rejoyc’d that your Children and famelys are well. I have before heard of your young Hercules, my Neice was so good as to write me won long leter about the Children, and ben franklin won for Himself of which I wrot you to England. You say nothing about him he apeard to me to be an Extrodnery child, I answred His leter but He does not contineu the corispondenc.
I could have wish’d you had been left to your own Option to have assisted in Publick Affairs so as not to fatigue you two much, but as your Talants are superour to most other men I can’t help desiering your Country should Injoy the benifit of them while you live, but cant bare the thought of your going to England again as has been sugested hear and won sentance in your leter seemes to favour. You Positively must not go, you have served the Publick in that way beyond what any other man can Boast till you are now come to a good old Age and some younger man must now take that Painfull service upon them. Dont go, pray Dont go, you certainly may do as much good hear as surcumstances are at present [and] posable the Congress may not think it proper to send since those late transactions of the Armey. I am so much at a lose to know whether the News I hear be trew or no that prehaps I had beter leve it to other hands. But my Daughter wrot me last week from Roxbury that on our Army’s fiering Canon that reach’d in to the fortifiecation and kill’d six men Gen’l Gage sent out word we had beter not proceed to Extremeties for the King had sent for two of the men of war home. I left my Daughter in so much fear that she could not sleep on nights but she now writs me (from the same place) that she hopes all things, and fears nothing, the Reason she Imagins because she sees all about her in the same disposition.
The Famely h[ere are?] well and almost as numerous, Mrs. Greene says she will [write and?] I only add my love to all your Children and grand Chi[ldren and tha?]t I am as Ever your most Affectionat Sister
Jan[e Mecom]
